Citation Nr: 1113756	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for internal derangement temporomandibular joint disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from June to December 2000, from January 2003 to April 2004, from September to December 2007 and from September 2008 to February 2009 with additional active duty for training between February and March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in St. Paul, Minnesota, which granted service connection for internal derangement temporomandibular joint disc disease and assigned an initial noncompensable rating.  

During the pendency of the appeal, an increased evaluation of 10 percent, effective on the date of service connection, was granted in an October 2008 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The Veteran filed a September 2009 claim for service connection for a bilateral knee disability.  The claims file reflects that the RO began development, but has not adjudicated the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's internal derangement temporomandibular joint disc disease has been manifested by inter-incisal opening of 40 mm or greater, painful motion, clicking and intermittent locking.
2.  The schedular rating is adequate.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent for internal derangement temporomandibular joint disc disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9999-9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Here, the instant appeal arises from a grant of service connection.  Prior to initial adjudication (and grant) of the Veteran's underlying claim for service connection, a letter dated in February 2008 fully satisfied the duty to notify provisions, including notice of the degree of disability and effective date, with respect to this underlying issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

As that underlying service connection claim has been granted, the issue currently before the Board is whether an increased rating is warranted for the now service-connected temporomandibular joint disability.  With respect to this issue, the Board reiterates that the appeal arises from the initial award of service connection.  In Dingess, the Court held that, in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  See also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  See also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995) & Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran submitted a copy of an August 2008 private examination.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 2008 and 2009.  The Veteran has not reported receiving any recent treatment specifically for the disability at issue (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 and 2009 VA examination reports are thorough and address the ratings criteria.  Thus, the Board finds that these examinations are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his internal derangement temporomandibular joint disc disease.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's service-connected disability has been rated by analogy to Diagnostic Code (DC) 9905.  Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905, limited motion of temporomandibular articulation is rated as follows: a 10 percent disability rating applies where the range of lateral excursion is 0 to 4 millimeters (mm), or where the inter-incisal range of motion is 31 to 40 mm.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent disability rating applies where the inter-incisal range of motion is 21 to 30 mm.  A 30 percent disability rating applies where the inter- incisal range of motion is 11 to 20 mm.  A 40 percent disability rating applies where the inter-incisal range of motion is 0 to 10 mm.  

In the present appeal, the Veteran was seen initially at a June 2008 VA dental examination.  The Veteran reported falling in November 2007 and striking his chin.  He sustained direct trauma to his chin, did clamp his teeth together and was seen for evaluation of a painful limitation of function associated with his jaw.  Radiographs were taken and revealed no fractures at that time.  His teeth were in good repair and on examination the dentist at the time notified the Veteran that he had "TMJ."  The Veteran noticed a clicking sound on the left side with routine movement of his jaw.  The Veteran was reevaluated and told that he was only hearing the left side, but that the clicking was occurring on both sides.  The Veteran reported that the sounds have progressed and gotten louder, with one episode of locking.  On examination, the Veteran's teeth were in excellent condition.  The Veteran's jaw clicked at 15 mm of opening.  If opened to 10 to 12 mm, no sounds were evident.  With both vertical and lateral excursive movements of the jaw, there was a grade 2 click on the left, and a right side click being slightly less than grade 2.  Both occur simultaneously.  There was one episode of intermittent locking associated with the left joint during the examination.  There was no pain to lateral palpation of the left or right temporomandibular joint and no pain on transauricular palpation.  The Veteran could clench his teeth without pain.  Masticatory muscles were nontender, symmetrical and well developed.  Biting and loading the joint posteriorly elicited no pain.  The examiner indicated that the Veteran had disk instability, with the locking indicated more progressive on the left side.  The examiner indicated that the symptoms were minimal.  

The Veteran has submitted an August 2008 private dental examination report.  The Veteran had clicking on the left side at 13 mm opening.  The maximum vertical opening was to 40 mm after the left TMJ click without disk displacement.  The right TMJ had no click and was asymptomatic.  There were no clicks on closing.  The mandible deflected to the left 1 mm on maximum opening.  Right lateral protrusive movement of 5 mm resulted in left TMJ clicking.  Maximum right lateral protrusive movement was 10 mm and maximum left lateral protrusive movement was 8 mm.  The left lateral protrusive movement was asymptomatic to the right TMJ.  The left TMJ was painful after normal use and tired easily.  There was no locking of either TMJ during the examination.  The examiner recorded the Veteran's report of two to three episodes of locking since his last evaluation.  Palpation of the muscles showed no tenderness.  External pressure to the left and right TMJ capsules was asymptomatic.  The Board notes that the August 2008 report does not specify when the last evaluation occurred.  

The Veteran was seen for another VA examination in April 2009.  The Veteran reported increased pain and clicking in his temporomandibular joints.  The Veteran stated that this was most apparent when chewing chewy foods and popcorn.  The Veteran reported fatigue in his jaw with increased use.  The Veteran reported continued clicking the left side that he noticed regularly and he had some locking of the joints from time to time.  The Veteran reported working as a police officer and being trained as a firefighter.  On examination, the Veteran had no pain to palpation in the masticatory musculature.  Resistive muscle testing and clenching caused no pain in the dentition.  The Veteran had a click on both sides at about 15 mm opening, being much quieter in the right side.  With mandible protrusion of 5 mm, the clicks were eliminated.  The Veteran had a full range of motion of inter-incisal opening of 48 mm, right and left lateral excursions to 9 mm, and maximum protrusive excursion of 8 mm.  

As previously noted herein, to assign the next higher initial rating 20 percent, the evidence must support a finding that the Veteran's inter-incisal opening is limited to 21 to 30 mm.  See 38 C.F.R. § DC 9905.  The Veteran already receives a 10 percent rating, which may be awarded for limited lateral excursion or limited vertical opening, but not both.  Only limited vertical opening can result in a higher rating.  The June 2008 VA examination report indicates a full range of motion without specifying in mm what that range of motion actually was.  The April 2009 VA examination report indicates that the Veteran had a full range of motion to 48 mm of inter-incisal opening.  The August 2008 private evaluation showed that the Veteran's inter-incisal opening to 40 mm.  Even using the most limited measurement, the Veteran's inter-incisal opening exceeds 30 mm.  Clearly, the criteria for an increased initial rating have not been met under DC 9905.  

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  DC 9905 has been discussed above.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Code 9910 concerns loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.  The Board notes that the Veteran does not have any of these conditions, including loss of any bone, malunion or nonunion of any bone, osteomyelitis, or osteoradionecrosis.  Instead, the Veteran complains of limited and painful motion.  The Board finds that the application of the criteria of DC 9905 for loss of range of motion is most analogous to the Veteran's service-connected disability.  Consideration of the criteria of the remaining Diagnostic Codes is not warranted.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's temporomandibular joint disc disability is not inadequate.  The Veteran complains of difficulty chewing and his jaw fatigues with use; however, the Veteran is employed as a police officer and is trained as a firefighter.  The Veteran has submitted several statements without relating how his disability has any impact on his employment.  The Veteran does not seek additional medical care and does not require the use of any medications or assistive devices that might impact his employment.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings but finds, however, that the criteria for a rating in excess of 10 percent have at no time been met.  Thus, staged ratings are inapplicable for any portion of the current appeal period.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's initial rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for internal derangement temporomandibular joint disc disease is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


